DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a communications mechanism” in claims 24, 33 and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24-45, in each of claims 24, 33 and 40, the recitation in the last paragraph of each recites “may” followed by a verb. In each case the use of “may” is narrative and imprecise; applicant can recite “configured to” or similar language to replace “may” to overcome this rejection.
Regarding claims 29-30, each claim recites “may” which should be similarly changed to “configured to” language.
Regarding claim 25, the claim end in s a semi colon “;” and must end in a period “.”.
Regarding claim 33, “an operating parameters” appears to have an extra “s”.
Regarding claim 33, the recitation “the log” on line 7 has insufficient antecedent basis in the claim; the claim would need a recitation of where “the log” is created, i.e. “the local controller creating a log using output of the water quality sensor” or similar.
Regarding claim 33, the recitation “that backend” on the last line has confusing antecedence and would need to recite “that the backend” to refer to earlier recitation.
Regarding claim 40, the recitation “a local controller, local controller” is missing antecedence terminology “a local controller, the local controller” should be recited.
Regarding claim 45, the recitation “the local controller receives contain instructions…” is grammatically confusing; reciting “the local controller receives messages containing instructions…” would overcome this rejection (similar to the recitation in claim 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears (US 5,968,321) taken in combination with Lynch et al (US 4,830,757).
Regarding claim 24, Sears teaches a system to provide clean water (see title, abstract) comprising: a water vapor distillation apparatus 21 comprising: a water quality sensor 63; a local controller 84 associated with valve 62 (see Figs. 1 and 4, C2:L55-63, C4:L32-37, C5:L27-40).
However, Sears does not teach the system comprising wherein the local controller writing data to a persistent file, the data comprising at least an output of the water quality sensor; a communications mechanism connected to the internet; a backend comprising a database and a server that communicates with the local controller in the vapor distillation apparatus and regularly receives updated copies of the persistent file; and an external manager that connects with the backend server; wherein at a first pre-programmed interval or time, the local controller connects to the backend server and uploads a copy of the persistent file, the remote server stores this copy of the persistent file in a live state and moves a previous version of the persistent file to a history; wherein the external manager may review the persistent file in the live state at a second pre- programed interval and determine if changes need to be made in the operation of the vapor compression distillation apparatus
Lynch teaches a telemetry system for water quality monitoring (see title, abstract); Lynch teaches water quality monitor 10 receives input sensor data 1, and interacts with computer interface 18 connected with local backend 20 that stores data in pollable memory 40 and communicates via modem 42 to remote stations A that comprise external manager that connects with the backend server enabling communication with the quality monitor and determining if changes need to be made in an iterative control process via periodic polling and dynamic adjustments via a plurality of remote locations (see Figs 1A,1B,2A,2B, C2:L13-34, C4:L11-C7:L12), Lynch teaches automatic control removes issues of human error (see C1:L42-48).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Sears in view of Lynch to improve the water vapor distillation system control in the system of Sears by allowing for remote monitoring and control of the process of Sears by utilizing the remote periodic polling and remote adjustment of parameters of Sears as suggested by Lynch to remove possibility of human error and improve automation.
Regarding claim 25, it was notoriously well known that interface between computer and controller was known to include at least one of server pages, web-based API and SQL.
Regarding claim 26, the modem of Lynch would communicate via web based API.
Regarding claim 27, in modified Sears as set forth above, the local controller is configured to operate the water vapor distillation apparatus and receive messages from the backend.
Regarding claim 28, in modified Sears, as set forth above, remote actuator, valve 62, would varying operating parameters of the water vapor distillation apparatus based on remotely received instructions.
Regarding claim 29, a remote user may remotely control the water vapor distillation apparatus via remote stations.
Regarding claim 30, in modified Sears, Lynch has taught wherein the external manager may control the water vapor distillation apparatus through the local controller.
Regarding claim 31, in modified Sears, Lynch XML messages were well known to provide data through modem from remote stations to local controllers.
Regarding claim 32, in modified Sears, Lynch has taught only changing persistent files with changed values as needed.

Regarding claim 33, Sears teaches a system to provide clean water (see title, abstract) comprising: a water vapor distillation apparatus 21 comprising: a water quality sensor 63; a local controller 84 associated with valve 62 (see Figs. 1 and 4, C2:L55-63, C4:L32-37, C5:L27-40).
However, Sears does not teach the system comprising a communications mechanism configured to connect to the internet; a backend comprising a database and a server that communicates with the local controller in the vapor distillation apparatus and regularly receives updated copies of the log; and an external manager that connects with the backend server; wherein the water vapor distillation apparatus is not connected to the internet and the backend is configured to wake the local controller by issuing a shoulder tap message indicating that backend has one or more messages for the water vapor distillation apparatus.
Lynch teaches a telemetry system for water quality monitoring (see title, abstract); Lynch teaches water quality monitor 10 receives input sensor data 1, and interacts with computer interface 18 connected with local backend 20 that stores data in pollable memory 40 and communicates via modem 42 to remote stations A that comprise external manager that connects with the backend server enabling communication with the quality monitor and determining if changes need to be made in an iterative control process via periodic polling and dynamic adjustments via a plurality of remote locations (see Figs 1A,1B,2A,2B, C2:L13-34, C4:L11-C7:L12), Lynch teaches automatic control removes issues of human error (see C1:L42-48), Lynch teaches modem 42 may not necessarily be connected to internet but rather through dedicated lines, i.e. intranet (see C5:L18-24).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Sears in view of Lynch to improve the water vapor distillation system control in the system of Sears by allowing for remote monitoring and control of the process of Sears by utilizing the remote periodic polling and remote adjustment of parameters of Sears as suggested by Lynch to remove possibility of human error and improve automation and allow for this control via intranet, and not internet system, to allow for shoulder tap interfacing.
Regarding claim 34, in modified Sears, Lynch as set forth above would send instructions via the messages.
Regarding claim 35, in modified Sears, Lynch as set forth above would suggest it obvious to send shoulder tap as SMS message such as acoustic coupler 402, including portable access device (see Fig 1B, C10:L26-32).
Regarding claim 36, in modified Sears, Lynch as set forth above would suggest it obvious to send shoulder tap as SMS message to adjust operation of the local controller such as through acoustic coupler 402, including portable access device (see Fig 1B, C10:L26-32).
Regarding claim 37, it has been held to be obvious through a duplication of parts to utilize multiple water vapor distillation devices of Sears in accordance with a controller to allow redundancy in the system of modified Sears in case a single water vapor distillation device goes offline the other ones can still operate with the controller, see MPEP 2144.04 (VI) (B).
Regarding claim 38, in modified Sears, Lynch as set forth above has suggested at a pre-programmed interval or time, the local controller connects to backend server.
Regarding claim 39, in modified Sears, Lynch as set forth above has suggested the external manager commands the backend to shoulder tap the local controller at times outside the pre-programed intervals or times, which would occur irregularly when a user updates a target value.

Regarding claim 40, Sears teaches a system to provide clean water (see title, abstract) comprising: a water vapor distillation apparatus 21 comprising: a water quality sensor 63; a local controller 84 associated with valve 62 (i.e. an actuator configured vary an operating parameter of the water vapor distillation apparatus, see Figs. 1 and 4, C2:L55-63, C4:L32-37, C5:L27-40).
However, Sears does not teach the system comprising a communications mechanism to connect to the internet using a web-based API; a backend comprising a database and a server that communicates with the local controller in the vapor distillation apparatus; and an external manager that connects with the backend server using at least one of server pages, web-based API and SQL; wherein the external manager may control the water vapor distillation apparatus.
Lynch teaches a telemetry system for water quality monitoring (see title, abstract); Lynch teaches water quality monitor 10 receives input sensor data 1, and interacts with computer interface 18 connected with local backend 20 that stores data in pollable memory 40 and communicates via modem 42 to remote stations A that comprise external manager that connects with the backend server enabling communication with the quality monitor and determining if changes need to be made in an iterative control process via periodic polling and dynamic adjustments via a plurality of remote locations (see Figs 1A,1B,2A,2B, C2:L13-34, C4:L11-C7:L12), Lynch teaches automatic control removes issues of human error (see C1:L42-48).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Sears in view of Lynch to improve the water vapor distillation system control in the system of Sears by allowing for remote monitoring and control of the process of Sears by utilizing the remote periodic polling and remote adjustment of parameters of Sears as suggested by Lynch to remove possibility of human error and improve automation; lastly it was notoriously well known that interface between computer and controller was known to include at least one of server pages, web-based API and SQL.
Regarding claim 41, in modified Sears, Lynch XML messages were well known to provide data through modem from remote stations to local controllers.
Regarding claim 42, in modified Sears, Lynch as set forth above has suggested at a pre-programmed interval or time, the local controller connects to backend server.
Regarding claim 43, in modified Sears, Lynch as set forth above has suggested the external manager commands the backend to shoulder tap the local controller at times outside the pre-programed intervals or times, which would occur irregularly when a user updates a target value.
Regarding claim 44-45, in modified Sears, Lynch as set forth above would send instructions via the messages.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,604,858 in view of Lynch et al (US 4,830,757). Regarding claims 24-45, the claims of the ‘858 patent are generally more limited requiring further features of the vapor distillation apparatus and control system and it would be obvious to claim the less limited invention, however the claims of the ‘858 patent do not require the details of communications mechanism, backend, nor external manager as instantly claims, Lynch however teaches a telemetry system for water quality monitoring (see title, abstract); Lynch teaches water quality monitor 10 receives input sensor data 1, and interacts with computer interface 18 connected with local backend 20 that stores data in pollable memory 40 and communicates via modem 42 to remote stations A that comprise external manager that connects with the backend server enabling communication with the quality monitor and determining if changes need to be made in an iterative control process via periodic polling and dynamic adjustments via a plurality of remote locations (see Figs 1A,1B,2A,2B, C2:L13-34, C4:L11-C7:L12), Lynch teaches automatic control removes issues of human error (see C1:L42-48), therefore it would be obvious to introduce remote control features as taught by Lynch into the ‘858 patent to improve remote controlling the system.
Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,352,267 in view of Lynch et al (US 4,830,757). Regarding claims 24-45, the claims of the ‘267 patent are generally more limited requiring further features of the vapor distillation apparatus and control system and it would be obvious to claim the less limited invention, however the claims of the ‘267 patent do not require the details of communications mechanism, backend, nor external manager as instantly claims, Lynch however teaches a telemetry system for water quality monitoring (see title, abstract); Lynch teaches water quality monitor 10 receives input sensor data 1, and interacts with computer interface 18 connected with local backend 20 that stores data in pollable memory 40 and communicates via modem 42 to remote stations A that comprise external manager that connects with the backend server enabling communication with the quality monitor and determining if changes need to be made in an iterative control process via periodic polling and dynamic adjustments via a plurality of remote locations (see Figs 1A,1B,2A,2B, C2:L13-34, C4:L11-C7:L12), Lynch teaches automatic control removes issues of human error (see C1:L42-48), therefore it would be obvious to introduce remote control features as taught by Lynch into the ‘267 patent to improve remote controlling the system.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brondum teaches a remote water quality sensor. Kodukula teaches a water treatment monitoring system. Steininger teaches water treatment control systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772